Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim amendments to Claim 1 in the response filed November 19, 2021 have introduced ambiguity and indefiniteness into Claim 1 and its dependent claims by removing the “that contains” limitation.  It is unclear what is required by the scope of the claim because previously the modified polyolefin had a (meth) acryloyl group represented by Formula (1) introduced to a modified polyolefin that contains at least one acidic group or acid anhydride group that contained a (meth)acryloyl group represented by Formula (1).  The instant claims now recite an adhesive composition comprising a modified polyolefin resin (A) that contains at least 
Allowable Subject Matter
Claims 1, 2, 6, 8, 13 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Note that amendments to Claim 1 to overcome the §112 rejection of record may necessitate withdraw of allowable subject matter.
The closest prior art is Hirai (JP H09227836) which teaches polyethylene-propylene rubber that is modified by maleic anhydride to produce a modified polyolefin which is then further modified via reaction of the anhydride with a hydroxyethyl methacrylate to make the final polymer.   Such a polymer has ethylenically unsaturated group, in essence, dangling from the main poyolefin chain.  The compositions of Hirai have an excess of polyolefin with respect to the solvent used in making the adhesive relative to the claimed compositional range of 5 to 25% with respect to the total amount of solvent and polyolefin.  There is no teaching or suggestion as to how much polyolefin should be present in the compositions relative to any solvent used and, further, adding more solvent arrive at the claimed invention may compromise 
Response to Arguments
Applicant’s remarks and claim amendments filed November 19, 2021 have been fully consider but are not sufficient to move the case to allowance.  Applicant’s claim amendments have necessitated the §112(b) rejection of record newly made.  The ambiguity into how the (meth)acryloyl group is in the compositions also prevents the consideration of the species election which resulted in the withdrawal of Claims 3-5.  Most importantly, the introduction of the organic solvent limitation into the independent claim prevents rejoinder of the withdrawn claims 9-12.  Such a solvent would be expect to not be present in the cured adhesives of Claims 9-12.  As such it is immaterial how much polyolefin relative to solvent is present when considering the cured products using the adhesive compositions with such a limitation because the solvent would not be present in the resulting cured product.  
Applicant’s remarks to Hirai have been fully considered but are moot at Hirai is withdrawn because of the newly added organic solvent limitation with a specific amount of polyolefin and Hirai is withdrawn due to this limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher M Rodd/Primary Examiner, Art Unit 1766